UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
SAMUEL M. JACOBS, ) CASE NO. 5:18-cv-0235
)
Plaintiff, )
) JUDGE DONALD C. NUGENT
v. )
)
COMMISSIONER OF SOCIAL ) MAGISTRATE JUDGE
SECURITY ADMINISTRATION, ) THOMAS M. PAR_KER
)
Defendant. ) JUDGMENT

As set forth in the Memorandum Opinion filed contemporaneously herewith, the Report
and Recommendation issued by Magistrate Judge Parker (ECF #15) is ADOPTED. The decision
of the Commissioner denying Plaintift"s request for Disability Insurance Benefits is VACATED.

Plaintiff’s request that the case be remanded for further proceedings (ECF #l) is GRANTED.

IT IS SO ORDERED !VM g ` /W

DONALD C. NUGEN
United States District ge

DATED: GC,iOiOM :‘\\} “LOlg

